Appeal from an order of the Supreme Court, Erie County (Fatrick H. NeMoyer, J.), entered June 7, 2005. The order granted the motion of defendant Professional Communications Messaging Servicing, Inc. and the cross motion of defendants Michael L. Vilardo, M.D. and Ophthalmology Associates of Western New York, EC. for summary judgment dismissing the complaint.
It is hereby ordered that said appeal insofar as it concerns defendant Ophthalmology Associates of Western New York, EC. be and the same hereby is unanimously dismissed (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]) and the order is affirmed without costs for reasons stated in decision at Supreme Court. Present—Hurlbutt, A.EJ., Gorski, Smith and Centra, JJ.